      Case: 1:19-cv-01696-PAB Doc #: 35 Filed: 09/17/20 1 of 6. PageID #: 278


                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


SAVON THOMAS & COLLEEN E.                    )
MCLAUGHLIN,                                  )
                                             )
               Plaintiffs,                   )       Case No. 1:19-cv-01696-PAB
                                             )
       v.                                    )
                                             )
AMAZON.COM SERVICES, INC. &                  )
AMAZON.COM, INC.,                            )
                                             )
         Defendant.                          )
MADELINE GORIE,                              )
                                             )
               Plaintiff,                    )       Case No. 1:20-cv-01387-PAB
                                             )
       v.                                    )
                                             )
AMAZON.COM SERVICES, LLC,                    )
                                             )
               Defendant.                    )


              JOINT MOTION TO AMEND CASE MANAGEMENT ORDER

       Plaintiffs Savon Thomas, Colleen McLaughlin and Madeline Gorie, (“Plaintiffs”) and

Defendant Amazon.com Services LLC, Amazon.com Services, Inc., and Amazon.com, Inc.

(“Amazon”) (collectively, the “Parties”), by and through their respective undersigned attorneys,

hereby move this Court to amend the Thomas Case Management Order to address the Gorie case,

bifurcate discovery between the Thomas and Gorie cases, provide for conditional certification

briefing for Gorie and specifics on the timing of notice to any conditionally certified class as

described below. In support of their motion, the Parties state as follows:

       1.      On May 21, 2020, this Court issued a ruling on Defendant’s Motion for Judgment

on the Pleadings in the Thomas case, dismissing Plaintiffs’ claims for overtime to the extent they

were based on unpaid time spent undergoing post-shift security screenings, but preserving the
      Case: 1:19-cv-01696-PAB Doc #: 35 Filed: 09/17/20 2 of 6. PageID #: 279


claims based on mandatory security screenings prior to meal breaks. Thomas v. Amazon.com

Servs., Inc., 2020 WL 2572319, at *9 (N.D. Ohio May 21, 2020) (Thomas Dkt. No. 27)

       2.      On June 24, 2020, this Court issued a Case Management Order in the Thomas case

providing deadlines for, inter alia, pre-certification discovery and briefing on class certification.

Dkt. No. 31. No case management or scheduling order has yet been issued in the Gorie case.

       3.      The allegations in the Gorie action involve the same factual issues as those

remaining in the Thomas action. Indeed, as a result of this overlap, this Court deemed the cases

related, approved transfer of the Gorie case to Judge Barker (Gorie Dkt. No. 26) and on August

31, 2020 consolidated the Gorie case with the Thomas case.

       4.      Both the Gorie and Thomas actions are now based on allegations that Amazon

required its employees to submit to a mandatory security screenings while walking from the work

floor to breakrooms during unpaid meal periods and that they were not properly paid for the time

it took to go through those screenings. See Gorie Compl. ¶¶ 23-2, 284; Thomas Compl. ¶ 30, 32;

Thomas., 2020 WL 2572319, at *9 (limiting claims to those arising from pre-lunch security

screening). Both bring actions for unpaid overtime on behalf of all of Amazon’s hourly Ohio

Warehouse Workers who went through such screenings, Gorie under the Fair Labor Standards Act

and Thomas under the Ohio Minimum Fair Wage Standards Act. Compare Gorie Compl. ¶¶ 37,

43, 46 with Thomas Compl. ¶¶ 14, 32, 40.

       5.      Because the remaining Thomas claims are limited in scope and their resolution

would substantially impact the claims of Gorie and the putative collective, the parties agree that

discovery in the consolidated actions should be bifurcated so that discovery specific to the claims

of Gorie and the putative collective would begin only after discovery on the claims of Thomas and

McLaughlin is completed and motions for summary judgment on their claims are resolved.

       6.      Under Fed. R. Civ. P. 16(b)(4), a scheduling order “may be modified only for good


                                                 2
      Case: 1:19-cv-01696-PAB Doc #: 35 Filed: 09/17/20 3 of 6. PageID #: 280


cause and with the judge’s consent.” However, district courts “have broad discretion under the

rules of civil procedure to manage the discovery process and control their dockets.” Marie v. Am.

Red Cross, 771 F.3d 344, 366 (6th Cir. 2014); see also Kimble v. Hoso, 439 F.3d 331, 336 (6th

Cir. 2006) (“district courts ordinarily enjoy broad discretion in matters of pretrial management,

scheduling, and docket control”) (citations omitted).      In addition, the “decision whether to

bifurcate discovery lies within the sound discretion of the trial court.” Nook Indus., Inc. v. Barnes

& Noble, Inc., 2011 WL 486157, at *1 (N.D. Ohio Feb. 7, 2011) (holding that bifurcation of

discovery between liability and damages would promote judicial efficiency because, inter alia, if

dispositive motions resolved the claims, damages discovery would be unnecessary).

       7.      Here, there is good cause to modify the Thomas scheduling order to address the

newly consolidated Gorie action and provide for this bifurcation of discovery between the two

actions. Because the factual issues are the same in both cases, delaying discovery in the Gorie

matter until after summary judgment is resolved on Thomas will promote judicial efficiency and

potentially reduce or eliminate the need for additional discovery, including class discovery.

       8.      The parties further propose that the Thomas case management order be revised to

state that Gorie may move for conditional certification whenever she chooses, provided that in the

event the court grants notice, the parties agree to defer the issuance of notice until after a final

determination on the merits of the Thomas named plaintiffs’ claims.

       9.      In return for deferral of issuance of notice of conditional certification if one is

granted, Defendants would agree to enter into a tolling agreement that will cover the claims of any

putative class members represented by either of the named plaintiffs’ law firms who timely opt-in

to the lawsuit upon eventual receipt of the notice.

       WHEREFORE, for the foregoing reasons, the Parties respectfully request the Court revise

the Thomas case management plan address Gorie, to bifurcate discovery in the Gorie and Thomas


                                                 3
      Case: 1:19-cv-01696-PAB Doc #: 35 Filed: 09/17/20 4 of 6. PageID #: 281


actions, and add the other provisions on conditional certification requested above.

 Dated: September 17, 2020                      Respectfully Submitted,

 LAZZARO LAW FIRM                                MORGAN, LEWIS & BOCKIUS, LLP

  By: s/ Chastity L. Christy (via email          By: s/ Andrew J. Barber
  consent)                                           Andrew J. Barber (OH ID No.
      Lori M. Griffin (0085241)                      0091160)
      lori@lazzarolawfirm.com                        andrew.barber@morganlewis.com
      Anthony J. Lazzaro (0077962)                   MORGAN, LEWIS & BOCKIUS LLP
      anthony@lazzarolawfirm.com                     One Oxford Centre, 32nd Fl.
      Chastity L. Christy (0076977)                  301 Grant Street
      chastity@lazzarolawfirm.com                    Pittsburgh, PA 15219
      THE LAZZARO LAW FIRM, LLC                      Tel: (412) 560.7449
      The Heritage Building, Suite 250               Fax: (412) 560.7001
      34555 Chagrin Blvd.
      Moreland Hills, OH 44022                        Sari M. Alamuddin (admitted pro hac
      Tel: (216) 696-5000                             vice)
      Fax: (216) 696-7005                             sari.alamuddin@morganlewis.com
                                                      Kevin F. Gaffney (admitted pro hac
      Attorneys for Plaintiff Gorie                   vice)
                                                      kevin.gaffney@morganlewis.com
 NILGES DRAHER LLC                                    MORGAN, LEWIS & BOCKIUS LLP
                                                      77 West Wacker Drive, Fifth Floor
 By: s/ Hans A. Nilges (via email consent)            Chicago, IL 60601
     Hans A. Nilges (0076017)                         Tel: (312) 324-1000
     hans@ohlaborlaw.com                              Fax: (312) 324-1001
     Shannon M. Draher (0074304)
     sdraher@ohlaborlaw.com                           Richard G. Rosenblatt (admitted pro
     7266 Portage Street, N.W., Suite D               hac vice)
     Massillon, OH 44646                              richard.rosenblatt@morganlewis.com
     Tel: (330) 470-4428                              Joseph A. Nuccio (admitted pro hac
     Fax: (330) 754-1430                              vice)
                                                      joseph.nuccio@morganlewis.com
      Christopher J. Lalak (0090079)                  MORGAN, LEWIS & BOCKIUS LLP
      clalak@ohlaborlaw.com                           502 Carnegie Center
      614 W. Superior Avenue, Suite 1148              Princeton, NJ 08540
      Cleveland, OH 44113                             Tel: (609) 919-6600
      Tel: (216) 230-2955                             Fax: (609) 919-6701

      Attorneys for Plaintiffs Thomas and             Stephanie R. Reiss (admitted pro hac
      McLaughlin                                      vice)
                                                      stephanie.reiss@morganlewis.com
                                                      MORGAN, LEWIS & BOCKIUS LLP
                                                      One Oxford Centre, Thirty-Second
                                                      Floor
                                                      Pittsburgh, PA 15219-6401
                                                4
Case: 1:19-cv-01696-PAB Doc #: 35 Filed: 09/17/20 5 of 6. PageID #: 282


                                       Tel: (412) 560-3378
                                       Fax: (412) 560-7001

                                       Attorneys for Defendants, Amazon.com
                                       Services, LLC




                                  5
      Case: 1:19-cv-01696-PAB Doc #: 35 Filed: 09/17/20 6 of 6. PageID #: 283


                                  CERTIFICATE OF SERVICE

       I, Andrew J. Barber, an attorney, hereby certify that on September 17, 2020, I electronically

filed a copy of the foregoing through the Court’s CM/ECF filing system, which will transmit notice

of such filing to all counsel of record.


                                                     /s/ Andrew J. Barber
                                                     Andrew J. Barber
